DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgment is made to Applicant’s claim amendments received 3 November 2021.  Claims 1, 2, 4, 5, 10, 17, 19 and 21-32 are currently pending, of which claims 1, 2 and 10 are currently amended and claims 21-32 are new.  Claim 3, 6-9, 11-16, 18 and 20 have been cancelled.  

Claim Rejections - 35 USC § 112
Acknowledgment is made to Applicant’s claim amendments received 3 November 2021.  The rejections to the claims presented under 35 USC 112 in the Office Action of 14 July 2021 have been withdrawn.  

Claim Rejections - 35 USC § 102
Acknowledgment is made to Applicant’s claim amendments received 3 November 2021.  The rejections to the claims presented under 35 USC 102 in the Office Action of 14 July 2021 have been withdrawn.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 5, 10, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2016/0068928 to Jalbout et al. (Jalbout) in view of US Patent Application Publication No. 4,670,114 to Beer et al. (Beer).
As to claim 1, Jalbout teaches a method for the recovery of precious metals from a precious metals containing solid, the method comprising, heating a salt mixture to form a molten salt mixture, adding a precious metals containing solid to the molten salt mixture to form a molten salt/precious metals containing solids mixture, adding an oxidizing agent, through the open top crucible, to the molten salt/precious metals containing solids mixture, forming a liquid solution from the molten salt/precious metals-containing solids mixture comprising soluble precious metal salts (Step 210) and subjecting the liquid solution to an electrodeposition process to form purified precious metals (Steps 230 and 240) (Paragraphs 0068 and 0070, Figure 2).  
However, Jalbout teaches the air is supplied from the environment from an open top and thus fails to teach that the air is injected into the liquid.  However, Beer also discusses the addition of air to electrolysis cells for the purpose of oxidation and teaches that the oxygen should be provided through a tube for controlling the supply rate of air (Column 3, Lines 1-15 and 61-67).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the apparatus of Jalbout with a tube supply means, thus an injecting means, for supplying the air to the mixture, in order to allow for control of the supply rate as taught by Beer.     
As to claim 2, the combination of Jalbout and Beer teaches the apparatus of claim 1.  Jalbout teaches the method of claim 1.  Jalbout further teaches that the precious metals containing solid is an ore (Paragraphs 0002 and 0046).
As to claim 4, the combination of Jalbout and Beer teaches the apparatus of claim 1.  Jalbout further teaches that the precious metals comprises gold and silver (Paragraphs 0003 and 0046).  
As to claim 5, the combination of Jalbout and Beer teaches the apparatus of claim 1.  Jalbout further teaches that the slat mixture comprises NaCl, KCl and ZnCl2 (Paragraph 0056).
As to claim 10, the combination of Jalbout and Beer teaches the apparatus of claim 1.  Jalbout further teaches that the oxidizing agent is air, thus an oxygen comprising gas (Paragraph 0015).
As to claim 17, the combination of Jalbout and Beer teaches the apparatus of claim 1.  Jalbout further teaches that the method comprises separating the liquid solution from unreacted solids prior to the electrodeposition process (Paragraph 0069)
As to claim 19, the combination of Jalbout and Beer teaches the apparatus of claim 1.  Jalbout further teaches that the molten salt/precious metals containing solids mixture is heated, temperature controlled, while the oxidizing agent is added (Paragraph 0068) thus during the injection of the combination.

Claims 1, 2, 4, 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Foreign Patent Document No. WO 2006/074523 to Houchin et al. (Houchin) in view of US Patent Application Publication No. 2006/0169590 to Hebditch et al. (Hebditch).
As to claims 1, 4 and 10, Houchin teaches a method for the recovery of precious metals such as platinum or silver comprising heating a salt mixture to form a molten salt mixture, an ionic liquid at greater than 90°C, adding a precious metal containing solid to the molten salt mixture, adding an oxidizing agent to the mixture to aid in dissolution and subjecting the resulting liquid to an electrodeposition process to form purified precious metals (Page 6; Example 1).  However, Houchin is silent as to an effective oxidizing agent.
However, Hebditch also discusses oxidizing agents in molten salts and teaches that an effective oxidizing agent comprising oxygen gas (Paragraph 0005).  Therefore, it would have been obvious to one of ordinary skill in the art to supply, thus inject in some manner, oxygen as the oxidizing agent to the mixture of Houchin with the expectation of effectively providing the oxidant as taught by Hebditch.  
As to claim 2, the combination of Houchin and Hebditch teaches the apparatus of claim 1.  Houchin further teaches that the precious metals containing solid is an ore (Page 6).
As to claim 19, the combination of Houchin and Hebditch teaches the apparatus of claim 1.  Houchin further teaches that the ionic liquid is formed via heating, thus that the heating is, at least, before injection of the gaseous oxidizing agent (Page 8; Example 1)

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Houchin and Hebditch as applied to claim 1 above, and further in view of US Patent Application Publication No. 2012/0138475 to Dudley et al. (Dudley).
As to claim 17, the combination of Houchin and Hebditch teaches the apparatus of claim 1.  However, the combination fails to teach that prior to electrodeposition unreacted solids are separated.  However, Dudley also discusses metal production from molten salt bath and teaches that prior to electrodeposition the molten salt should pass through a filtration means to remove any scum, slag or particles that are present in the salt (Paragraphs 0018, 0028, 0041 and 0078).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to add a filtration separation step prior to the electrodeposition in order to allow for the removal of any scum, slag, or particles as taught by Dudley.  

Allowable Subject Matter
Claims 21-32 allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the indication of allowance is the inclusion of all of the limitations of a method of recovering precious metals from a precious metals containing solid in a molten salt mixture wherein a non-gaseous oxidizing agent comprising at least one cationic component and at least one anionic component is added to the molten salt and precious metals mixture.  The prior art, such as Fournier (US 2017/0159190), teaches utilizing of non-gaseous oxidizing agents in metal production, however, not specifically in precious metal production nor in molten salt mixtures.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946. The examiner can normally be reached M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CIEL P Contreras/Primary Examiner, Art Unit 1794